Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 both recite in (i) that the circuit is configured to “receive a plurality of near field scattering responses corresponding to a difference between a respective one of near field scattering responses and the background signal.” However, it seems that the first “plurality of near field scattering responses” in the quoted segment should be something else, perhaps “values” or “processed values” or “values without background signal.”  The value being received is the result of the difference between the response values and the background. If a clarifying amendment like this was not made, the claim would be reciting that the circuit receives response values that are the response values and another signal, leading the reader to be unsure of what exactly is being received in clause (i). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 -4, 7, 9, 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sasaki et al. (6469288).
Regarding Claim 1, Sasaki teaches an atomic force microscope circuit (Col. 11, lines 28-35), comprising: 
a probe having a cantilever terminating in a tip (part 100), the probe configured to approach a sample set on a sample stage resulting in one or more vertical deflections of the cantilever (Col. 11, lines 35-55); a position sensor configured to detect a vertical deflection of the cantilever (Figure 1, parts 7 and 8, and Col. 8, ll. 14-27); a light source configured to direct light toward the sample (Col. 9, lines 15-66); an optical detector configured to detect light scattered from the sample (part 222, Col. 10, lines 25-27); and an analysis circuit (computer, part 11) configured to: 
receive a plurality of near-field scattering responses corresponding to a difference between a respective one of the pluralities of near field scattering responses and the background signal (Col. 10, lines 43-48, lock in amplifier receives a plurality of near field responses and Col. 14, lines 24-40 – influences from scattered light (e.g. that would constitute background noise) are excluded via this setup); and 
correlate the plurality of near-field scattering responses with a plurality of tip-sample distances between the tip and the sample to create a near-field response data mapping that associates near-field responses for different sample locations with corresponding tip-sample distances (Col. 11, lines 62-65). 

Regarding Claim 2, Sasaki teaches the atomic force microscope circuit of claim 1, wherein the analysis circuit comprises a processor (computer 11). 
Regarding Claim 3, Sasaki teaches the atomic force microscope circuit of claim 1, wherein the analysis circuit further comprises a two-dimensional modelling circuit configured to generate a three-dimensional representation of the sample in response to the correlations (x, y scan, used with z data to create model, Col. 11, line 65- Col. 12, line 6). 
Regarding Claim 4, Sasaki teaches the atomic force microscope circuit of claim 1, wherein the analysis circuit further comprises a three-dimensional modelling circuit configured to generate a three-dimensional representation of the sample in response to the correlations (x, y scan, used with z data to create model, Col. 11, line 65- Col. 12, line 6).
Regarding Claim 7, Sasaki teaches the atomic force microscope circuit of claim 1, wherein the light source comprises a light source configured to generate a light signal from the group comprised of infrared light, visible light and light in a terahertz range (Col. 13, line 1, 488 nm is visible light). 
Regarding Claim 9, Sasaki teaches the atomic force microscope circuit of claim 1, wherein the optical detector further comprises an interferometric optical detector (Col. 10, 49-56 is describing an interferometric optical detector, using the interference to detect the light). 
Regarding Claim 10, Sasaki teaches the atomic force microscope circuit of claim 1, wherein the tip comprises metal (Col. 7, line 44-59) and wherein the metal layer is replaced with metal is gold, platinum, iridium or alloys thereof (replace the metal layer with gold fine grains (col. 13, 65-67). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims rejected above.
Regarding Claim 5, Sasaki teaches the e atomic force microscope circuit of claim 1, further comprising a piezoelectric region disposed in the sample stage (Col. 11, line 60) but teaches the tip configured to oscillate within a frequency range  by a different driver in the probe cantilever (via part 795). Modification would have entailed using the sample stage piezo or a similar piezo in order to oscillate the sample stage to the probe tip. It would have been obvious to a person of ordinary skill in the art at the time of the filing to have done so, since it would have been a substitution of one known element (piezo in sample to move the tip relative to sample) in order to achieve the predictable result of moving the stage and the tip relative to each other in the appropriate oscillation. 

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims rejected above, and further in view of Andreev (2017/0219621).
Regarding Claim 6, Sasaki teaches the atomic force microscope circuit of claim 1, but fails to teach it further comprising an electrical sensor configured to determine a background signal when the tip is not sufficiently close to the sample to cause short-range near-field interaction and configured to determine a scattered light signal response due to short range near-field interaction of the tip with the sample. 
	Andreev teaches an electrical sensor (Figure 1, part 138) configured to determine a background signal when the tip is not sufficiently close to the sample to cause short-range near-field interaction and configured to determine a scattered light signal response due to short range near-field interaction of the tip with the sample (para 49).
	Modification would have entailed using the sensor in the same fashion in order to detect and subtract the background noise in Sasaki. 
It would have been obvious to a person of ordinary skill in the art at the time of the filing to have done so because the lack of background noise would have insured the signals collected were better representative of the actual sample and would have resulted in a more accurate sample map.
Regarding Claim 8, Sasaki teaches the atomic force microscope circuit of claim 1, Sasaki fails to teach but Andreev teaches a position sensor further comprising a voltage detector ([35]). 
Modification would have entailed using the sensor in the same fashion in order to detect the position of the cantilever. 
It would have been obvious to a person of ordinary skill in the art at the time of the filing to have done so because the accurate detection of the vertical displacement of the cantilever would have insured the signals collected were better representative of the actual sample and would have resulted in a more accurate sample map.
Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki and Sokolov (20130018623). 
Regarding Claim 11, Sasaki teaches an atomic force microscope, comprising: 
a sample stage for receiving material samples (parts 1 and 2); 
a oscillating region configured to oscillate at an oscillating frequency (part 795); 
a probe having a cantilever terminating in a tip (part 100), the probe configured to approach a sample set on a sample stage resulting in one or more vertical deflections of the cantilever (Col. 11, lines 35-55); 
a position sensor configured to detect a vertical deflection of the cantilever (Figure 1, parts 7 and 8, and Col. 8, ll. 14-27); 
a light source configured to direct light toward the sample (Col. 9, lines 15-66); 
an optical detector configured to detect light scattered from the sample (part 222, Col. 10, lines 25-27); and 
an analysis circuit (computer, part 11) configured to: 
receive a plurality of near-field scattering responses corresponding to a difference between a respective one of the pluralities of near field scattering responses and the background signal (Col. 10, lines 43-48, lock in amplifier receives a plurality of near field responses and Col. 14, lines 24-40 – influences from scattered light (e.g. that would constitute background noise) are excluded via this setup); and 
correlate the plurality of near-field scattering responses with a plurality of tip-sample distances between the tip and the sample to create a near-field response data mapping that associates near-field responses for different sample locations with corresponding tip-sample distances (Col. 11, lines 62-65). 


Sokolov teaches a piezoelectric oscillating region configured to oscillate at an oscillating frequency (para [0038], fig 1: piezoelectric scanner/stage 20).
The modified atomic force microscope of Sokolov in view of Sasaki does not teach an atomic force microscope further comprising a piezo driver configured to drive the piezoelectric oscillating region at a frequency lower than a lowest resonant frequency of the cantilever of the probe. However, it would have been obvious to one of ordinary skill in the art to have included the piezo driver configured to drive the piezoelectric oscillating region at a frequency lower than a lowest resonant frequency of the cantilever of the probe because two separate hardware function generators can be used (para [0039], fig 1: we use two separate hardware function generators 14 controlled by the computer 10) which can be configured separately, and it would have been obvious to one or ordinary skill in the art to configure the two function generators to drive the piezoelectric oscillating region at a frequency lower than a lowest resonant frequency of the cantilever of the probe to that two oscillating frequencies do not interfere each other.
Regarding Claim 12, Sasaki and Sokolov teach the atomic force microscope of claim 11, wherein the stage drive is further configured to drive the piezoelectric region at an oscillating frequency between 0.1 kHz and 100.0 kHz (Sokolov, 50kHz at [39]). 

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Sokolov and further in view of Xu (2015/0308947)
Regarding Claims 13-15, Sasaki and Sokolov teach the atomic force microscope of claim 11, They fail to teach but Xu teaches an AFM further comprising one or more parabolic mirrors configured to redirect the near field scattering responses ([66], Figure 1, part 50), a beam splitter configured to combine the original light source signal with the near field scattering 
	Modification would have entailed using a similar optical setup in the AFM of Sasaki and Sokolov as that of Xu. It would have been obvious to a person of ordinary skill in the art at the time of the filing to have made such a modification since Xu stated their invention allowed a way for the low signal quality issues of the prior art to have been overcome ([5]).

Claims 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Sokolov (2013/0018623). 
Regarding Claim 16, Sasaki teaches a method of performing spectroscopic imaging, the method comprising: wherein the probe includes a tip disposed on a cantilever (parts 100, 107, 108); maneuvering the tip toward the sample or maneuvering the sample toward the tip to invoke an interaction with the sample (Figure 1, part 795) comprising vertical deflection (Col. 8, lines 5-15) of the cantilever resulting in dynamic contact of the tip with the sample (AFM, atomic force); detecting vertical deflection of the cantilever to determine a plurality of tip-sample distances corresponding to tip contact with the sample and cantilever deflection over time (Col. 11, line 55- Col. 12, line 10 – creating both images); determining a plurality of near-field scattering responses from light focused on the sample at the tip-contact region of the sample  (Col. 11, line 55- Col. 12, line 10 – creating both images); and correlating the plurality of near-field scattering responses with the plurality of tip-sample distances for each sample location to generate a near-field response data mapping of the sample (same xy coordinates according to the sample in both maps). 
Sasaki fails to teach but Sokolov teaches generating a signal configured to cause motion in a sample that comprises a cyclical variation in a vertical distance between an adjacent probe 
Modification would have entailed using the same cyclical variation because it would have provided high lateral resolution for mapping of the surface mechanical properties of the sample ([24]). 
Regarding Claim 17, Sasaki and Sokolov teach the method of claim 16, further comprising driving a piezoelectric driver configured to impart the cyclical variation motion at a frequency of 0.1 kHz to 100.0 kHz (Sokolov, 50kHz at [39]).
Regarding Claim 19, Sasaki and Sokolov teach the method of claim 16, wherein the correlating further comprises correlating sets of near-field scattering responses from the plurality of near-field scattering responses with tip-sample distances for each sample location wherein each set is correlated with an equivalent tip-sample distance at each sample location (Col. 11, line 55- Col. 12, line 10 – creating both images). 

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Sokolov and further in view of Bruker ’496 (WO2014/0144496).
Regarding Claim 18, Sasaki and Sokolov teach the method of claim 16, but fail to teach it further comprising: determining a background signal when the tip is not sufficiently close to the sample to cause short-range near-field interaction during cyclical variation; approximating a linear response corresponding to the determined background signal; and removing the approximated linear response from the plurality of near-field scattering responses. 
However, Bruker ’496 discloses a method of performing spectroscopic imaging (para [0016]: a method for optical characterization of a sample) further comprising: determining a background signal when the tip is not sufficiently close to the sample to cause short-range near-field interaction during cyclical variation (para [0083]: it is the detection of the interaction between the tip and the sample is triggered only at the predetermined timest(z_max) and 
It would have been obvious to one of ordinary skill in the art to have included the steps of Bruker ’496 to the method of Sasaki in view of Sokolov because it is useful for determining the amplitude of the near-field signal (para [00102]).

Regarding Claim 20, Sasaki and Sokolov teach the method of claim 16, but fails to teach it further comprising generating a second near-field response data mapping of the sample using a different wavelength of light from the light source. 
However, Bruker ’496 teaches a method of performing spectroscopic imaging (title: normalized near-field spectroscopy) further comprising generating a second near-field response data mapping of the sample using a different wavelength of light from the light source (para [0020]: the incident radiation may include a plurality of wavelengths while the second electromagnetic radiation is delayed with respect to the first electromagnetic radiation by a phase-delay that is being modulate). 
It would have been obvious to one of ordinary skill in the art to have included the second electromagnetic radiation of Bruker ’496 to the method of Sasaki in view of Sokolov because it can improve a signal-to-noise ratio (para [0020]).
Conclusion
Prior art to Yang (20170160309) and Yang (20170219622) both deal with background noise in a SNOM. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE PURINTON whose telephone number is (571)270-5384.  The examiner can normally be reached Monday – Friday, from 9-5.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BROOKE PURINTON
Examiner
Art Unit 2881


/BROOKE PURINTON/Primary Examiner, Art Unit 2881